Per, Curiam.
We cannot allow it. We have no doubt of our authority to allow it, and to proceed to hear and determine the ease, and that we ought to do so, if there were no other adequate remedy. But it.is in our discretion to refuse it, as an original case, if there be an adequate remedy in another form, or before another court. And we must be cautious in allowing such original cases here, so 'that the time required for cases in error and appeal shall not be unduly interfered with. ‘ This is nothing but an ordinary case, relating to the duty of a local .or city officer, and has nothing special in its nature or its circumstances, that requires us to take original cognisance of it. The-Common Pleas has. all the authority needed for the case, and we must' refer the relator to that tribunal.
Writ refused.